DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien (US 20170156946).
As to claim 1, Chien discloses a sanitary napkin (Abstract).  Chien discloses in Fig. 2 below that the sanitary napkin comprises of:  an absorbent pad 32; a fluid guide 42 having suspended portion 43 between a front fixed portion 41 and rear fixed portion 41; wherein the tilted tail portion 45 is positioned at the back end of the back fixed portion , wherein a head end of the tilted tail portion is more adjacent to the absorbent pad than a tail end of the tilted tail portion, and wherein the tail end of the tilted tail portion is suspended without touching the absorbent pad (Fig. 2 and 3 below).



    PNG
    media_image1.png
    444
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    342
    558
    media_image2.png
    Greyscale


As to claim 2, claim the napkin of claim 1 is taught as seen above.  Chien discloses that the fluid guide 42 is exposed on an upper surface of the absorbent pad (Id.).
As to claim 6, the napkin of claim 1 is taught as seen above.  Chien discloses that the suspended portion has a main absorbent segment, wherein a head end of the main absorbent segment is the front fixed portion and a tail end of the main absorbent segment is the back fixed portion (Id.).
As to claim 13, the napkin of claim 1 is taught as seen above.  Chien discloses that the fluid guide has a back portion 43 connected to the absorbent portion and abutted against the tilted tail portion 45 (Id.).




Allowable Subject Matter
Claims 3-5, 7-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites that the tail end of the tilted tail portion is higher than the suspended portion.  The closest prior art of Chien (US 20170156946) discloses that the tail end tilted tail portion and the suspended portion are both suspended, but fails to teach or disclose that the tail end is higher than the suspended portion as currently claimed.  
Claim 4 recites that the suspended portion has a main absorbent segment, wherein a head end of the main absorbent segment is more adjacent to the absorbent pad than a tail end of the main absorbent segment, wherein the head end of the main absorbent segment connects the front fixed portion, wherein the tail end of the main absorbent segment connects to the back fixed portion, wherein the tail end of the main absorbent segment connects to the back fixed portion by a connection portion, and wherein the tail end of the main absorbent segment is positioned at the back end of the back fixed portion.   The closest prior art of Chien (US 20170156946) discloses main absorbent segment lying adjacent to a tail end by connection to a back fixed end, but fails to teach or disclose the recited configuration above wherein a portion of the absorbent segment is positioned at a back end of the back fixed portion as currently claimed.  
Claim 7 recites that the suspended portion has a main absorbent segment, wherein a head end of the main absorbent portion has a main absorbent segment, wherein a head end of the main absorbent segment connects to the back fixed portion by the connection portion, and the head end of the main absorbent segment is positioned at a front end of the front fixed portion, wherein a tail end of the main absorbent segment connects to the back fixed portion by another connection segment, and wherein the tail end of the main absorbent segment is positioned at a back end of the back fixed portion. The closest prior art of Chien (US 20170156946) discloses main absorbent portion which is connected to two fixed portions but fails to specifically teach or disclosed the elements of the main absorbent portion recited above.  
Claim 10 recites that the head end of the front guide portion is suspended and tilted up from the absorbent pad.  The closest prior art of Chien (US 20170156946) discloses that the head end of the front guide portion is suspended but fails to teach or disclose that it is tilted up as currently claimed.  
Claim 12 recites that the fluid guide has a front guide portion positioned at a front end of the front fixed portion, wherein the fluid guide has a plurality of bended guide portion positioned between a head end of the front guide portion and a tail end of the front guide portion, and wherein a thickness of the fluid guide at the bended guide portion is smaller than a thickness of the fluid guide not at the bended guide portion.
Chien (US 20170156946) discloses that the fluid guide can have a plurality of bends between front and back guide portions in Fig. 7, but fails to specifically teach or disclose that the bended guide portions have a thickness that is smaller than a thickness of the fluid guide portion not at the bended portions as currently claimed.   
Claim 14 recites that the head end of the back guide portion is suspended and tilted up from the absorbent pad.  The closest prior art of Chien (US 20170156946) discloses that the head end of the back guide portion is suspended but fails to teach or disclose that it is tilted up as currently claimed.  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745